Citation Nr: 1545430	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  12-13 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for costochondritis.

3.  Entitlement to an increased rating for a lumbar spine disability, rated as 20 percent disabling prior to June 2, 2014, and as 40 percent disabling thereafter.

4.  Entitlement to an increased rating for radiculopathy of the right lower extremity secondary to the service-connected lumbar spine disability, rated as 40 percent disabling since June 2, 2014.

5.  Entitlement to an increased rating for radiculopathy of the left lower extremity secondary to the service-connected lumbar spine disability, rated as 10 percent disabling since June 2, 2014.

6.  Entitlement to an increased rating for a cervical spine disability, rated as 20 percent until November 21, 2012, and as 30 percent disabling thereafter.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION


The Veteran served on active duty from August 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, the Veteran testified at a hearing before the undersigned.  The issue of entitlement to a TDIU has been raised by the record and part and parcel with the claims for increased ratings.


The issues of entitlement to service connection for bilateral hearing loss (on the merits) and costochondritis, and for increased ratings for a lumbar and cervical spine disability, and related neurological residuals, as well as for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing loss was previously denied in a February 2009 rating decision.  The Veteran did not timely appeal the decisions and they are therefore final.
 
2.  Evidence added to the record since the February 2009 denials is not cumulative or redundant of the evidence of record at the time of such decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The February 2009 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104(b) (West 2014); 38. C.F.R. § 20.1100, 20.1104 (2015). 
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a) (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Board is reopening the previously denied claim for service connection for bilateral hearing loss, a discussion as to the VA's duties to notify and assist is not necessary in this instance.

The RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss in July 2008 and February 2009 rating decisions.  The Veteran did not properly appeal those rating decisions and they are thus final.  To that extent, following the February 2010 statement of the case on the issue, mailed to the Veteran on February 11, 2010, the Veteran did not file a timely appeal.  Rather, the Veteran submitted a VA-Form 9 received by the VA on May 6, 2010, and such appeal was thus not timely.  38 U.S.C.A. §§ 7103; 38 C.F.R. § 20.1103.  The RO therefore treated the VA-Form 9 as a claim to reopen the previously denied claim for service connection.

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Veteran's claim for service connection for bilateral hearing loss was denied in July 2008 because there was no indication of a diagnosis of hearing loss while in service, and, on June 2008 VA examination, the examiner concluded that the Veteran's in-service audiometry testing was not consistent with hearing loss stemming from service.  Thus, it was less likely than not that the Veteran's current hearing loss was related to service.

In February 2009, the RO considered a May 2008 private medical opinion stating that the Veteran's current hearing loss was likely due to his duties in service, when he was exposed to daily noise of aircraft engines for four years.  The RO determined that that opinion was outweighed by the June 2008 VA opinion because it was not based upon review of the medical evidence of record, and continued the denial of the claim. 

Since the last final denial (February 2009), the Veteran has submitted statements continuing his contention that his hearing loss was caused or aggravated by his service.  The Veteran, at his July 2015 hearing and in written statements, asserts that his hearing loss was caused by his exposure to aircraft engines while in service.  The other new evidence of record is a January 2011 VA opinion.  At that time, the examiner interviewed the Veteran, completed audiometry testing, and reviewed the claims file, finding that it was less likely than not that the Veteran's bilateral hearing loss was caused or aggravated by his service.  The examiner's rationale was that there was no indication of hearing loss on separation from service.  The Board finds that new and material evidence has been received at least to the extent that it triggers the VA's duty to assist.  In that regard, the RO sought a VA medical opinion in 2011, but the opinion received was deficient.  To that extent, service connection for hearing loss is not precluded where hearing was within normal limits on audiometric testing at separation from service.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  In light of the Veteran's report that he experienced hearing loss in service and since separation from service, and that an adequate VA opinion on the matter has not yet been obtained, the Board finds that the claim should be reopened when analyzed under the low threshold as outlined by Shade.

ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss, the claim is reopened, and the appeal is allowed to this extent.


REMAND

With regard to the claim for service connection for bilateral hearing loss, the Veteran underwent a VA audiological examination in January 2011.  The examiner diagnosed bilateral hearing loss.  The examiner opined that the Veteran's hearing loss was not related to service because his hearing was within normal limits at separation from service.  However, service connection for hearing loss is not precluded where hearing was within normal limits on audiometric testing at separation from service.  See Hensley, supra.  The January 2011 opinion must be viewed as inadequate because it did not address the possibility of delayed onset hearing loss.  As such, a new VA examination is needed.

With regard to the claim for service connection for costochondritis, the Veteran contends that when he was in service, he would work under the dashboard of airplanes with a control stick pressed to his chest.  Such would cause him to experience chest pain.  He also contends that his chest pain is related to the fall in service that also was responsible for his service-connected lumbar and cervical spine disabilities.  Private, supportive medical opinions of records suggest that the Veteran's costochondritis was caused or aggravated by his service, or his service-connected lumbar spine and cervical spine disabilities.  To that extent, in October 2010, the Veteran's private physician noted that the Veteran had recurring complaints of severe pain in his anterior chest wall.  It was apparent after reviewing the records and considering the Veteran's duties in service that his history of mid-thoracic pain, neck pain, and anterior chest wall pain dated back to his service.  The Board notes that the service records do not demonstrate anterior chest wall pain.  In light of this above stated evidence, and in the absence of a VA examination and opinion on the matter, the Board finds that a VA examination and opinion is necessary to resolve the claim.

With regard to the claims for increased ratings for a cervical spine disability, a lumbar spine disability, and radiculopathy of the lower extremities, the Veteran stated at his 2015 hearing that his cervical spine disability had recently worsened in severity.  He stated that the cervical spine disability was causing pains on the sides of his face that he treated with radiofrequency ablation therapy.  The last VA examination related to the Veteran's cervical spine disability was conducted in May 2012.  In order to determine the current nature of the Veteran's cervical spine disability, to include any associated residuals to the nerves of the side of the face, the Board finds that a new VA examination should be obtained.  In light of the Veteran's hearing testimony and this remand for a cervical spine VA examination, the Board finds that it would be prudent to also obtain a new lumbar spine VA examination.

With regard to the Veteran's claim for a TDIU, the Veteran stated as his hearing that he is gainfully employed, however, he also stated that he can only work one to two hours per day due to his back disabilities.  The VA treatment records also demonstrate his report of limited work hours.  Although the RO requested that the Veteran submit a VA Form 21-8940, the Veteran has not done so.  Thus, his employment history is unclear.  Another attempt to obtain such information from the Veteran should be made.  The Board finds that upon remand that an examiner should also provide evidence regarding the Veteran's employability.  

Lastly, obtain updated VA treatment records from the Central Texas Health Care System (HCS).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability and complete any necessary development based on any response.

2.  Obtain updated VA treatment records from the Central Texas HCS dated from May 2015 to the present.

3.  After completing directives 1-2, schedule the Veteran for a VA examination to determine the nature, extent and etiology of his bilateral hearing loss.  Based on the record, the examiner should provide responses to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral hearing loss was caused or aggravated by his service, to include his reported exposure to acoustic trauma therein?  It is requested that the rationale for this opinion include some discussion regarding whether the Veteran's audiometric studies in service show a significant pure tone threshold shift therein and whether the Veteran experienced delayed onset hearing loss.

Detailed reasons for all opinions should be provided.

4.  After completing directives 1-2, schedule the Veteran for a VA examination to determine the nature, extent and etiology of his costochondritis.  Based on the record, the examiner should provide responses to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's costochondritis was caused or aggravated by his service, to include his report of working under an airplane while pressing his chest to a control stick, and that he injured his ribs in an accident in service.  The examiner shoulder discuss the October 2010 private opinion as outlined above.

b)  If the answer to (a) is no, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's costochondritis was caused or aggravated by his service-connected lumbar spine disability and/or cervical spine disability, to include any associated "DISH disease"?

Please note: Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

Detailed reasons for all opinions should be provided.

5.  After completing directives 1-2, schedule the Veteran for  a VA examination to determine the current severity of his lumbar spine disability and his cervical spine disability.  The appropriate DBQ should be used.  The examiner should address all associated neurological manifestations related to the lumbar spine and cervical spine disabilities, to include whether the Veteran has a related manifestation/residual to the sides of his face.

The examiner should also offer an opinion as to the functional impairment caused by the Veteran's lumbar spine disability and cervical spine disability and related neurological residuals, and specifically discuss the impact those disabilities have on his ability to engage in substantially gainful employment, consistent with his education and training.  The examiner should detail the Veteran's current employment and his employment history.

6.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record. If any benefit sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


